Title: William Jackson to John Adams, 26 October 1781
From: Jackson, William
To: Adams, John


     
      Dear Sir
      Bilboa October 26. 1781
     
     I had the honor to address your Excellency from Corunna on the 26 of last month, in which letter I promised myself the pleasure of writing you more fully in a few days—but an opportunity offering unexpectedly for this place, from whence I propose embarking for America I embraced it. Our passage from Corunna has been uncommonly long owing to a continued contrary wind, which obliged us to make a second port. As the Vessel in which we shall go to America is a remarkable fast Sailer, quite new, well armed, (having cruised as a privateer on the English coast during the summer) and commanded by a very good Man, I purpose in compliance with your Son’s very earnest request to take him with me, unless You should dispose otherwise. The Ship we shall sail in is the Cicero of 20 guns, Captain Hill, belonging to Mr. Cabot of Beverley. I hope this measure, which is dictated by the warmest wish of friendship will meet your Excellency’s approbation. The Ship is indeed one of the very best I ever saw, and I do not conceive there is more risque, than there was in going on board the South Carolina. Charles is very anxious to go to America. He says his younger Brother will be greatly before him in his education if he remains in Europe, and he begs I will not by any means leave him.
     As the Ship will not sail before the 16 or 18 of November I shall expect to receive your Excellency’s orders. In the mean time I beg you will be persuaded that my best attention shall be bestowed upon your Son. He writes and reads to me daily. I will give him every instruction in my power, and by an assiduous care endeavor to compensate other deficiencies as a preceptor. He is now reading, in english, Dr. Robertson’s history of America. I have requested him by the next post to collect the general heads of the first volume, and make them the subject of a letter. Don Quixote is the book which he reads in french—and I believe, if Sancho’s principles of government equalled the Constitution of Massachusetts, Charles might soon emulate his Sire as a Law giver. Those two books being both elegant and entertaining he reads them with pleasure, and I believe will improve his english considerably, while he retains his french. His health is very good, and he takes sufficient exercise and moderate diet to preserve it so.
     The recital of Mr. Gillon’s unvaried villanies has already employed a great part of my time, and a minute detail of them requires infinitely more patience than the retrospect affords me. But it is proper and necessary that your Excellency should be informed of some circumstances, and I must beg leave to trespass on your leisure with a narration of them.
     The violation of his contract with Colonel Laurens by refusing to carry in his own ship the cloathing purchased for the Continent, your Excellency is already acquainted with. The manner in which he pretended to remedy this breach of faith by chartering two other ships you are likewise informed of. I will therefore begin with the relation of his conduct from the 7 of August upon which day he weighed anchor in the Texel under a pretence of trying how the frigate sailed. But as soon as he had passed the Dutch-fleet and cleared the shoals he informed me that it was his intention to put to sea. I expressed my astonishment and exclaimed against the measure. He told me he meant to wait off the Texel for his Convoy, but it was necessary he should leave the port. I now found that his debts (notwithstanding the solemn assurances repeated in his contract) had accumulated far beyond his resources, and that he was resolved, in order to elude his Creditors, at once to prostitute the honor and sacrifice the dearest interests of America. I intreated and threatned him alternately with the consequences of his neglecting to convoy these Ships. Colonel Searle joined me in representing to him the fatal effects, which must ensue to America in the disappointment of this cloathing. Every argument was urged, every means tried, but all in vain. He even refused, as Mr. de Neufville may have informed you to execute the Charters for the Vessels which he had taken up, and finally he resolved to leave the coast although his Officers had requested that the Ship might return, and they would wait for the Convoy. But this he evaded by ordering the Ship, when informed how the Texel bore from the mast-head, to be kept on such a course as brought us greatly to leeward of it, and then he gave directions to proceed to America. But this was by no means what he designed, for his baseness has been conducted upon a systematical scale, nor did it end here. He would not permit me to send a letter to your Excellency which I had wrote to request, as I now do, that you would be pleased to give such directions for the disposal of the Continental property as you should think best, and another to Messrs, de Neufville & Son, by a Neutral Ship which we spoke at sea, bound to Amsterdam—and by which Vessel he himself wrote to Holland.
     After cruising four weeks on the coast of Ireland and near the English channel he put into Corunna, and there we experienced a treatment which even exceeded the common audacity that characterises this base Man. He positively refused Col. Trumbull, Col. Searle, and Myself permission to go on shore, and actually detained us prisoners upwards of twenty four hours, and had it not been for the interference of the Captain of a french Man of War then in port, with whom I was acquainted in America, it is my belief he would have continued us confined. He refused to deliver some trunks belonging to Colonel Searle, which obliged him to stay at Corunna, until Mr. Carmichael arrives, as Col. Searle had requested Mr. Jay to send that Gentleman. In short to enumerate all the base actions of Mr. Gillon sense we left the Texel would require a Volume. He has detained the Masters of Vessels who had escaped from Prison in England and embarked with him as Passengers for America, telling them that they should not leave his Ship while he commanded her. Some of them have escaped, and are now here; but they were obliged to abandon their clothes to obtain their liberty.
     I shall do myself the pleasure to write your Excellency in a few days. I beg that you will present my best compliments to Mr. Thaxter, and that you will believe me to be with profound respect, and esteem, Dear Sir, Your Excellency’s most obedient, humble Servant,
     
      Wm. Jackson
     
    